 

AMENDMENT NO. 3 TO

EARLY ACCESS AGREEMENT

 

This third Amendment to the Early Access Agreement (the “Agreement”) dated 20th
May 2016, by and between Hemispherx Biopharma, Inc. (“HEMISPHERX”), and
Impatients N.V. (“IMPATIENTS”), who are each a “Party” and together the
“Parties” to the Agreement, is entered into as of 14 February 2018 (the
“Amendment No. 3 Effective Date”).

 

RECITALS

 

WHEREAS, HEMISPHERX and IMPATIENTS are Parties to the Agreement for HEMISPHERX’S
Product, Ampligen (rintatolimod);

 

WHEREAS, the Agreement has been amended on 13 December 2016 and 28 June 2017;

 

WHEREAS, the Parties wish to further amend the Agreement to include Canada in
the Territory for the limited Field of treatment of pancreatic cancer, as set
forth below;

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

Definitions and References. Except as set forth herein, capitalized terms not
otherwise defined or amended in the Amendment shall have the meaning ascribed to
them in the Agreement. References to Articles or Sections are the same with all
of their subparts as they appear in the Agreement.

 

1. Amendment to the Agreement: Effective as of the Amendment No. 3 Effective
Date, the Agreement shall be amended as follows:

 

  1.1. The definition of Territory in Clause 1.10 of the Agreement shall be
amended to read:           “Field” means treatment of chronic fatigue syndrome
and/or the treatment of pancreatic cancer. For Canada the Field shall be limited
to treatment of pancreatic cancer only.         1.2. The definition of Territory
in Clause 1.31 of the Agreement shall be amended to read:           “Territory”
means all countries of the European Union, The United Kingdom following a
Brexit, Turkey and Canada.

 

2. Effect of the Amendment. From and after the Amendment No. 3 Effective Date,
all references to the Agreement shall mean the Agreement as amended by this
Amendment. Except as expressly amended by the Amendment, all of the provisions
of the original Early Access Agreement shall remain in full force and effect.

 

 1 

 

 

IN WITNESS WHEREOF, the respective Parties hereto have duly executed this
Amendment as of the Amendment No. 3 Effective Date above. The persons executing
this Amendment represent and warrant that they have the full power and authority
to enter into this Amendment on behalf of the persons or entities for whom they
are signing.

 

HEMISPHERX BIOPHARMA, INC.   a Delaware corporation       By: /s/ Ronald Brus,
MD   Title: CEO  

 

IMPATIENTS N.V.   a Dutch limited liability company       By: /s/ Thomas K.
Equals   Title: Chairman and CEO  

 

 2 

 

 